Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Application number 16/524,729 filed on 7/29/2019 has been considered.  Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2019, 7/31/2019, 8/13/2020, 1/22/2021, 9/1/2021, 10/14/2021 and 11/10/2021 are being considered by the examiner.
Claim Objections
Applicant is advised that should claim 9 be found allowable, claim 18 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,210,427. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims 1-6 and 8-20 of the instant application are anticipated by the limitations recited in the claims 1-8 of the U.S. Patent No. 11,210,427.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 10-13, 15-16 and 19 of copending Application No. 16/524,716. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims 1-20 of the instant application are anticipated by the limitations recited in the claims 1-4, 6-7, 10-13, 15-16 and 19 of the copending Application No. 16/524,716.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 10-13, 15-16 and 19 of copending Application No. 16/524,751. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims 1-20 of the instant application are anticipated by the limitations recited in the claims 1-4, 6-7, 10-13, 15-16 and 19 of the copending Application No. 16/524,751.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pitkanen et al. (GB 2519609 hereinafter Pitkanen).
Regarding claim 1, Pitkanen discloses a system, comprising: 
a securable resource (FIG. 1a-c, page 21, lines 18-30; i.e. controllable physical asset or entity); 
a locking element configured to assume a locked condition in which the securable resource is locked and an unlocked condition in which the securable resource is unlocked (FIG. 1c, page 12, lines 18-20, page 21, lines 18-30, i.e. electrically controllable locking or unlocking mechanism of the controllable asset or entity); and 
a controller, which is receptive of an instruction to authorize users to unlock the securable resource, and which is configured to perform operating system (OS) level authentication of the users and OS level control of the locking element in accordance with the instruction to authorize users and the OS level authentication (FIG. 1a-c & 6, 
Regarding claim 2, Pitkanen discloses the system according to claim 1, wherein the securable resource comprises one of a safe, a server housed in a rack and features of the server (page 12, lines 18-20).
Regarding claim 4, Pitkanen discloses the system according to claim 1, wherein the instruction to authorize users is received from an external communication (page 27, lines 36-37, page 28, lines 1-21; i.e. the remote authentication system).
Regarding claim 5, Pitkanen discloses the system according to claim 1, wherein the instruction to authorize users is received via one or more of an access control system or service (ACSS) interface and a change mode (CHMOD) interface (FIG. 1a-c & 6, page 26, lines 6-14, 32-35).
Regarding claim 6, Pitkanen discloses the system according to claim 1, wherein the instruction to authorize users is time sensitive (page 18, lines 13-15).
Regarding claim 7, Pitkanen discloses the system according to claim 1, wherein the instruction to authorize users is condition dependent (page 27, lines 5-15).
Regarding claim 8, Pitkanen discloses the system according to claim 1, wherein the controller is configured to perform one or more of fingerprint and pin code OS level authentication (page 7, lines 37-38, page 12, lines 5-10).
Regarding claim 9, Pitkanen discloses the system according to claim 1, wherein the controller is configured to perform OS level control of the locking element by causing 
Regarding claim 10, Pitkanen discloses a system, comprising: 
securable resources (FIG. 1a-c, page 21, lines 18-30; i.e. controllable physical asset or entity); 
locking elements configured to assume locked conditions in which corresponding ones of the securable resource are locked and unlocked conditions in which the corresponding ones of the securable resource are unlocked (FIG. 1c, page 12, lines 18-20, page 21, lines 18-30, i.e. electrically controllable locking or unlocking mechanism of the controllable asset or entity); and 
a controller, which is receptive of an instruction to authorize users to unlock one or more of the securable resources, and which is configured to perform operating system (OS) level authentication of the users and OS level control of the locking elements in accordance with the instruction to authorize users and the OS level authentication (FIG. 1a-c & 6, page 12, lines 5-20 – “authentication technology that enables authentication on operating system level…access to specific applications or application features may be controlled by the authentication procedure…applied to various access control devices…or locking/unlocking mechanisms in general”).
Regarding claim 11, Pitkanen discloses the system according to claim 10, wherein the securable resource comprises one of a safe, a server housed in a rack and features of the server (page 12, lines 18-20).

Regarding claim 14, Pitkanen discloses the system according to claim 10, wherein the instruction to authorize users is received via one or more of an access control system or service (ACSS) interface and a change mode (CHMOD) interface (FIG. 1a-c & 6, page 26, lines 6-14, 32-35).
Regarding claim 15, Pitkanen discloses the system according to claim 10, wherein the instruction to authorize users is time sensitive (page 18, lines 13-15).
Regarding claim 16, Pitkanen discloses the system according to claim 10, wherein the instruction to authorize users is condition dependent (page 27, lines 5-15).
Regarding claim 17, Pitkanen discloses the system according to claim 10, wherein the controller is configured to perform one or more of fingerprint and pin code OS level authentication (page 7, lines 37-38, page 12, lines 5-10).
Regarding claim 18, Pitkanen discloses the system according to claim 1, wherein the controller is configured to perform OS level control of the locking elements by causing the locking elements to assume the unlocked conditions in accordance with a requesting user being authorized by the instruction to authorize users and authenticated by the OS level authentication (FIG. 1a-c & 6, page 12, lines 5-20).
Regarding claim 19, Pitkanen discloses a method of operating a system, the method comprising: 
controlling locking elements to assume locked conditions whereby corresponding securable resources are locked by the locking elements (FIG. 1a-c & 6, page 12, lines 
receiving an instruction to authorize users to unlock one or more of the securable resources (FIG. 1a-c & 6, page 27, lines 36-37, page 28, lines 1-22; i.e. receiving successful authentication form the remote authentication system to authorize unlocking asset/entity and/or the asset/entity receiving the authorization to unlock); 
receiving a request from a user to unlock and thereby gain access to one or more of the securable resources (FIG. 1a-c & 6, page 12, lines 5-20, i.e. receiving user request to authentication or to unlock asset/entity); 
determining whether the user is authorized to unlock and thereby gain access to the one or more of the securable resources associated with the request (FIG. 1a-c & 6, page 12, lines 5-20, page 27, lines 36-37, page 28, lines 1-22; i.e. determining whether the authentication is successful or failed thereby to authorize the user to unlock asset/entity);
performing operating system (OS) level authentication of the user (FIG. 1a-c & 6, page 12, lines 5-20 – “authentication technology that enables authentication on operating system level…access to specific applications or application features may be controlled by the authentication procedure…applied to various access control devices…or locking/unlocking mechanisms in general”); and 
performing OS level control of the corresponding locking elements in accordance with the user being determined to be authorized and authenticated (FIG. 1a-c & 6, page 12, lines 5-20 – “authentication technology that enables authentication on operating system level…access to specific applications or application features may be controlled 
Regarding claim 20, Pitkanen discloses the method according to claim 19, wherein: the instruction to authorize users is received from an external communication (page 27, lines 36-37, page 28, lines 1-21; i.e. the remote authentication system), the instruction to authorize users is received via one or more of an access control system or service (ACSS) interface and a change mode (CHMOD) interface (FIG. 1a-c & 6, page 26, lines 6-14, 32-35), the instruction to authorize users is time sensitive (page 18, lines 13-15), and the instruction to authorize users is condition dependent (page 27, lines 5-15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pitkanen in view of Norton et al. (US 2019/0069436).
Regarding claim 3, Pitkanen discloses the system according to claim 2.
Pitkanen does not explicitly disclose wherein the features of the server comprise one or more of a power cable or a data communication cable which is inserted into a port, a storage device and a communications card of the server.

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Norton’s teaching into Pitkanen in order to allow a controller of data center(s) to prevent accidental data center downtime, data loss as well as prevent uploads of malicious software and/or theft of data center equipment (Norton, ¶ [0010]).
Regarding claim 12, see claim 3 above for the same reasons of rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311. The examiner can normally be reached Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/C.D.N/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435